720 N.W.2d 308 (2006)
James SEVENSKI and Linda Sevenski, Plaintiffs-Appellants,
v.
S & B CONSTRUCTION, INC., Patrick Sevenski, Debbie Sevenski, and Sevenski Construction, Llc, Defendants-Appellees.
Docket No. 131070. COA No. 264054.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the application for leave to appeal the February 3, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.